Citation Nr: 1203391	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in rating decisions dated October 3, 1945 and February 1, 1949.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to September 1945. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a December 2008 rating decision in which the RO denied an effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss. The Veteran filed a notice of disagreement (NOD) in January 2009, and the RO issued a statement of the case (SOC) in November 2009. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in December 2009. 

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)  (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board notes that the Veteran was previously represented by Jacque P. DePlois, a private attorney, as reflected in a June 2009 VA Form 21-22a (Appointment of Individual as Claimant's Representative); however, in August 2009, Mr. DePlois withdrew his representation. In an October 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), the Veteran appointed the Oregon Department of Veterans of Veterans' Affairs as his representative.  The Board has recognized the change in representation.

In August 2010, the Board recharacterized the claim as one for an effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in rating decisions dated October 3, 1945 and February 1, 1949, but noted that the RO had not considered whether there was CUE in either decision.  Hence, at that time, the Board remanded the recharacterized claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for consideration of the Veteran's specific contentions as to CUE.  Following such consideration, the AMC continued to deny the claim for earlier effective date (as reflected in an August 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have accomplished. 

2.  In an October 3, 1945 rating decision, the RO denied service connection for deafness of the left ear; although the Veteran was provided notice of this rating decision in a letter dated later that month, he did not appeal the decision.

3.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the October 3, 1945 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

4.  On January 24, 1949, the RO received the Veteran's request to reopen the claim for service connection for deafness of the left ear.

5.  In a February 1, 1949 rating decision, the RO declined to reopen the claim; the Veteran did not appeal the decision.

6.  In February 2004 rating decision-issued in connection with a November 2003 request to reopen the previously denied claim---the RO granted service connection and assigned an initial, 70 percent rating for bilateral hearing loss,  effective November 28, 2003 (the date of receipt the request to reopen). 

7.  In September 2008, the Veteran filed a claim for an effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 3, 1945 rating decision in which the RO denied service connection for deafness of the left ear, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2011).

2.  The February 1, 1949 rating decision in which the RO denied the Veteran's petition to reopen his previously denied claim for service connection	 for deafness, left ear, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2011).

3.  The claim for an effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss, to include on the basis of CUE in RO rating decisions dated October 3, 1945 and February 1, 1949, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the August 2011 SSOC included citation to the provisions of 38 C.F.R. § 3.105 and discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in the October 3, 1945 and February 1, 1949 rating decisions.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in prior RO decisions, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002). 

II. Analysis

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(1)(ii), (r) .

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran's service treatment records (STRs) include the report of a December 1943 enlistment examination, which reflects that, at that time, whisper voice test revealed that hearing was 15/15 bilaterally.  However a report of medical history references scarring of the eardrums and indicates that left ear hearing was 2/15.  In June 1945, the Board of Medical Survey found that the Veteran had deafness of the left ear that existed prior to enlistment and had not been aggravated by service.  The Veteran was offered an opportunity to submit a statement in rebuttal, but declined.  A September 1945 report of medical survey indicates that "according to his own statements" the Veteran noticed a gradual and progressive loss of hearing in the left ear since he had the mumps in 1938.  The Board of Medical Survey opined that his disability existed prior to enlistment and had not been aggravated by service conditions.

The Veteran's original claim for service connection for unilateral (left ear) hearing loss was denied in an October 3, 1945 RO rating decision.  The RO determined that the Veteran's left ear hearing loss preexisted service, and was not aggravated by service beyond its natural progression.  The decision was primarily based on statements made by the Veteran that he had mumps in 1938, which resulted in gradually diminished hearing in the left ear, in addition to enlistment examination records and a report from the Board of Medical Survey.  The Board notes that the Veteran was notified of the RO's October 1945 decision and of his appellate rights, but did not initiate an appeal of the decision.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In January 1949, the Veteran filed a request to reopen the previously denied claim for service connection for left ear hearing loss.  He also submitted a December 1948 affidavit in which Dr. Smith, a private physician, stated that the Veteran reported that when he entered service hearing in his left ear was somewhat impaired, but that the impairment was greatly increased by being around aircraft noise and that his deafness gradually worsened.  An audiogram indicated a 70 decibel loss for conversational tones in the left ear.

In a February 1949 decision, the RO continued to deny the claim.  The RO determined that "this new evidence together with that already contained in your case file did not justify a change in your previous rating dated October 3, 1945, at which time your claim for ear deafness and left ear condition was disallowed for the reason that such condition was not incurred in nor aggravated by your service."  The Board notes that the Veteran was notified of the RO's February 1, 1949 decision and of his appellate rights, but did not initiate an appeal of the decision.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In November 2003, the Veteran again requested that the RO reopen the previously denied claim for service connection for hearing loss.  The report of a December 2003 VA examination reflects that the Veteran was diagnosed with bilateral hearing loss and the examiner opined that the disability was associated "to some degree" with military service.  In a February 2004 rating decision, the RO granted service connection and awarded an initial, 70 percent rating for bilateral hearing loss, effective November 28, 2003 (the date of the petition to reopen the claim). 

The Board notes that the Veteran was notified of the RO's February 2004 decision and his appellate rights, but did not initiate an appeal of the decision.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran filed the claim culminating in the current appeal in September 2008.  While the Veteran now seeks to establish an earlier effective date for the award of service connection for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is on the basis of CUE.  See 38 C.F.R. § 3.105.

In this case, the Veteran has alleged CUE in the RO's October 3, 1945 and February 1, 1949 rating decisions in an attempt to overcome the finality of those decisions and obtain an earlier effective date.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527   (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, as regards the October 1945 and February 1949 rating decisions, the Veteran's allegations simply do not meet the criteria noted above.

In this case, as regards the October 1945 rating decision, the Veteran's allegation of CUE is that he would not have been accepted into military service if he had a preexisting hearing loss disability and that he was later discharged because of hearing problems.  During the June 2010 hearing, the Veteran's representative also argued that there was CUE in the October 1945 decision, suggesting that the law extant at the time of the October 1945 rating action was not correctly applied to the facts-specifically, that the RO should not have found that the Veteran's hearing loss preexisted service and was not aggravated by service beyond its natural progression.  During the hearing, the Veteran testified that he did not recall indicating any preexisting hearing loss on entrance examination in December 1945 and denied stating that he had some deafness in his left ear that dated back to a bout with mumps in 1938.

With respect to establishing service connection for a particular disability, regulatory provisions in effect at the time of the October 3,1945 rating decision provided that service connection may be established for personal injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty.  Veterans Regulation 1(a), Part I, paragraph I(a) (1943).  It was further provided that a veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorder noted at the time of examination for acceptance and enrollment into service, unless clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  See Veterans Regulation 1(a), Part I, paragraph I (b) (1943). 

Clear and unmistakable evidence was defined by regulation as evidence which makes it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service will satisfy the requirements of the statute.  See Veterans Regulation 1063(D) (1943).

The Board finds that the evidence before the RO at the time of the October 3, 1945 rating decision in which the RO denied the Veteran's claim for service connection for left ear hearing loss and determined that the Veteran's left ear hearing loss preexisted service, and was not aggravated by service, plausibly supported such findings, and that the decision reached was consistent with extant governing legal authority.  In the rating decision at issue, the RO considered the evidence of record, including the Veteran's STRs which clearly indicate that a left ear hearing loss existed prior to service primarily based on statements made by the Veteran that he had mumps in 1938, which resulted in gradually diminished hearing in the left ear, in addition to enlistment examination records and a report from the Board of Medical Survey.  The RO further determined that the evidence failed to establish that the preexisting left ear hearing loss was aggravated during service.  These findings were based on a full review of the medical evidence of record and addressed the governing regulations concerning service incurrence, preexisting disability and aggravation of preexisting disability.  Thus, the October 3, 1945 rating decision that denied service connection for left ear hearing loss was both factually plausible and based on a proper application of the applicable law. 

During the June 2010 hearing, the Veteran's representative essentially argued that in order for the conclusion to be made that a disability existed prior to service, there must be pre-service treatment records documenting such disability.  However, no such requirement was imposed by regulatory provision in effect at the time of the October 3, 1945 rating decision or now.  The Board also notes that the Veteran has submitted a March 2010 opinion in which Dr. Shimotakahara, a private physician, opined that, since the Veteran did not have hearing loss between 1933 and 1943, it is unlikely that the hearing loss was related to having the mumps in 1933.  The physician further opined that it is more likely that hearing loss demonstrated in 1945 is related to excessive noise exposure.  However, since this opinion did not exist at the time of the October 1945 RO decision, it cannot serve as a basis for CUE.

As regards the RO's February 1, 1949 rating decision, in a December 2009 VA Form 646, Statement of Accredited Representation in Appealed Case, the Veteran's representative argued that the RO's February 1949 rating decision was erroneous in that, in rendering that decision, the RO ignored an affidavit that was submitted by the Veteran, which allegedly indicated that the Veteran's hearing loss was due to military service.  In the February 1, 1949 decision, the RO acknowledged receipt of the Veteran's affidavit pertaining to his ear condition, well as a December 1948 medical statement from private physician Dr. Smith, reflecting the Veteran's report that, prior to service, his left ear hearing was somewhat impaired, but that it increased in severity during service,.  However, the RO determined that this new evidence, together with that previously considered, did not justify a change in the October 3, 1945 rating decision and again denied the Veteran's claim for service connection for left ear hearing loss.  These determinations were based on a full review of the medical evidence of record, which included the December 1948 medical statement from Dr. Smith.  Thus, the October 3, 1945 rating decision in which the RO denied service connection for left ear hearing loss was both factually plausible and based on a proper application of the applicable law.

Under these circumstances, the Board finds that the Veteran simply has not established, without debate, that the correct facts, as they were then known, were not before the RO at the time of either the October 3, 1945 rating decision, or the February 1, 1949 rating decision, or that that RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time, and that, but for any such alleged error, the outcome of the decision would have been different.  As noted above, a valid claim of CUE must involve more than simple disagreement over how the facts were weighed.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 314.  The Board also points out that there is no benefit of the doubt to resolve in the Veteran's favor on these questions.  Cf. 38 C.F.R. § 20.1411(a) and (b) (2011) (indicating that the benefit-of-the doubt doctrine is not applicable to motions for revision of Board decisions on the grounds of CUE).  

As clear and unmistakable error in the October 3, 1945 and February 1, 1949 rating decisions has not been established, those decisions remain final.  As such, the claim for an earlier effective date must be denied as without legal merit.  See Rudd, 20 Vet. App. at 300; Mason, 16 Vet. App. at 132.  


ORDER

An effective date earlier than November 28, 2003, for the award of service connection for bilateral hearing loss, to include on the basis of CUE in rating decisions dated October 3, 1945 and February 1, 1949, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


